Citation Nr: 1819576	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  14-24 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to November 1998, from February 2003 to April 2004, and from August 2010 to August 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In March 2016, the Board found that a request for TDIU was raised by the record, and remanded this matter for further development.  In May 2016, the RO mailed the Veteran a VCAA letter and a VA-Form 8940, Veteran's Application for Increased Compensation Based on Employability.  The directives have been substantially complied with and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Service connection has been established for adjustment disorder with anxiety, evaluated as 0 percent since April 9, 2013 and 50 percent disabling since June 26, 2014; low back strain with degenerative arthritis of the thoracolumbar spine, evaluated as 40 percent disabling; and right knee joint effusion, rated as non-compensable.  The current combined rating for these disabilities is 40 percent since August 23, 2011 and 70 percent since June 26, 2014.

2.  The Veteran has failed to meet his evidentiary burden that his service-connected low back disability, considering his education and work history, precludes him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU due to service-connected low back disability are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by nonservice-connected disabilities.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a).

Here, service connection has been established for adjustment disorder with anxiety, evaluated as non-compensable prior to June 26, 2014, and 50 percent disabling since that date; low back strain with degenerative arthritis of the thoracolumbar spine, evaluated as 40 percent disabling; and right knee joint effusion, rated as non-compensable.  These evaluations combine for a 40 percent disability rating since August 23, 2011, and a 70 percent disability rating since June 26, 2014.  The Veteran has at least one disability rated at 40 percent or more, and sufficient additional disability to bring the current combined rating to 70 percent or more.  Therefore, the Veteran does not meet the threshold percentage requirement to establish eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a) prior to June 26, 2014, but he does meet the threshold requirements of 38 C.F.R. § 4.16(a) since June 26, 2014.

However, even when the rating percentage requirements are not met, entitlement to TDIU benefits may be nonetheless considered on an extraschedular basis for the period prior to June 26, 2014 when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16 (b).

At a March 2014 VA examination of the spine, the examiner documented that the Veteran's back pain impacted his ability to work, as he struggled with the heavy lifting, bending, and twisting.  It was also noted that the Veteran had missed 1 to 2 days of work in the past year due to his back.  Consequently, a request for TDIU is considered to have been raised by the record.  

In March 2016, the Board remanded the issue of TDIU, and instructed the RO to ensure that all VCAA Notice and Assistance obligations are satisfied concerning the claim for TDIU.  The Board also noted that the Veteran's claims file does not contain a completed VA Form 21-8940 to reflect the Veteran's current employment status or the Veteran's employment history.  

In May 2016, the RO mailed the Veteran a VCAA letter informing the Veteran what the evidence must show for a total disability rating based on individual unemployability, along with a blank VA Form 21-8940, Veteran's Application for Increased Compensation Based on Employability.  Since that date, no completed VA Form 21-8940 has been received by the VA.  However, March 2014 and August 2014 VA spine and psychiatric examinations reveal that the Veteran had a high school education and that his employment history had included working as a deck hand on a casino boat, packing cement forms for a cast-stone company, a desk job, making and assembling doors, and in a manufacturing plant cutting steel.  At his August 2014 VA psychiatric examination, the Veteran reported that he was doing a "pretty good" job as a metal cutter and that he had been at this job for the past 8 years.      

In May 2016, the Board received a statement from the Veteran's friends, a married couple, who indicated that the Veteran's back will "go out" and that chiropractic treatment has produced limited results.  Also in May 2016, the Board received a statement from the Veteran's spouse, who described how pain has limited the Veteran's activities with his children.  That month, the Board received a statement from the Veteran's co-worker, who noted that the Veteran has good days and bad days at work, and that on bad days the Veteran has difficulty picking things up.  The Board notes that this letter is evidence of current employment.  In June 2016, the Board received statements from each of the Veteran's three daughters, who described how the Veteran's impairments have created difficulties in activities such as bending over, riding a bike, or tying shoelaces.  Also in June 2016, the Veteran submitted a statement that he cannot perform even simple activities due to his back pain. 

The Board has considered these statements from the Veteran, his family, his friends, and his current co-worker.  While this evidence is probative of the Veteran's physical limitations and shows that the Veteran's low back disability causes him difficulty at work, these statements do not show that the Veteran is unable to maintain gainful employment, as he is currently employed.  Further, the Veteran has not submitted evidence to show that his current employment is in a sheltered environment or that it is productive of income below the poverty level.    

Moreover, the Secretary is not obligated to grant a claim for benefits simply because there is no evidence disproving it.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (2009); Fagan v. Shinseki, 573 F.3d 1282, 1286 (2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).

Although the Board is appreciative of the Veteran's faithful and honorable service to our country, given the record before it, entitlement to a TDIU must be denied.  38 C.F.R. § 4.16.


ORDER

Entitlement to a TDIU due to service-connected low back disability is denied.




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


